In a proceeding for permission to administer antipsychotic drugs to a patient without his consent, the appeal is from an order of the Supreme Court, Orange County (DeRosa, J.), dated August 12, 2009, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant was discharged from Mid-Hudson Forensic Psychiatric Center in the fall of 2009 and is no longer subject to the involuntary medication order appealed from. Accordingly, the instant appeal has been rendered academic. Contrary to the appellant’s contention, the appeal does not fall within an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Matter of David C., 69 NY2d 796, 798 [1987]; Matter of Sylvie J., 233 AD2d 446 [1996]). Skelos, J.P., Eng, Belen and Hall, JJ., concur.